Case: 1:17-cr-00096-SJD-MRM Doc #: 114 Filed: 11/13/20 Page: 1 of 1 PAGEID #: 502

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,
Plaintiff, : Case No. 1:17-cr-96(1)
- VS - District Judge Susan J. Dlott
Magistrate Judge Michael R. Merz
BRIAN GRIMES,

Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magistrate Judge
Michael R. Merz (ECF No. 113), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and
noting no objections were filed thereafter, and that the time for filing such objections under Fed. R.
Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that Defendant’s § 2255 motion be dismissed with
prejudice. Defendant is DENIED a certificate of appealability and the Court hereby certifies to
the United States Court of Appeals that an appeal would be objectively frivolous and therefore
should not be permitted to proceed in forma pauperis.

Pursuant to Fed.R.Civ.P. 58, the Clerk shall enter judgment to this effect.

November /2 , 2020.
= Asan. a ee)

uN J. Dlott
United States District Judge
